Citation Nr: 1514571	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-04 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1968 to March 1989.  He died in May 2002.  The Appellant was the Veteran's spouse at the time of his death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim for dependency and indemnity compensation (DIC).  The Appellant appealed the denial of the DIC claim in this decision, and the matter is now before the Board.  

This case was previously before the Board in June 2014, and the Board remanded the matter for further evidentiary development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in May 2002.  The Veteran's death certificate reflects that the immediate cause of death was lung carcinoma which onset approximately six months before the Veteran's death.

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  The evidence does not reflect that the Veteran had in-country service in or visitation to the Republic of Vietnam. 

4.  The Veteran did not sustain a disease or injury related to lung carcinoma in service, and lung carcinoma did not manifest during service.

5.  The Veteran's death is not causally or etiologically related to active service, and an injury or disease in service did not cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 1311, 1318, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking entitlement to service connection for the cause of the Veteran's death.  

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate showed that he died on May [redacted], 2002.  The immediate cause of death was listed as lung carcinoma.  The death certificate stated that the interval between the onset of lung carcinoma and the Veteran's death was six months.  The certificate did not list any underlying causes; however, it did note that tobacco use contributed to his death. 

As an initial matter, the Board notes that service connection may be granted on a direct and on a presumptive basis.  Under 38 C.F.R. § 3.309(e), certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1) (2014); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Respiratory cancer, including cancer of the lung, is among the diseases listed in 38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of ten percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

A veteran who, during active military, naval, or air service, served in Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

The Appellant has contended in numerous statements in support of her claim, including in an October 2010 statement, that the Veteran served in Vietnam as a field medic and that he worked in a field hospital in Vietnam.  VA has performed an exhaustive search for any indication of the Veteran's service in Vietnam.  Namely, the RO has requested the Veteran's service personnel file, which has been associated with the claims folder, and verification of herbicide exposure during Vietnam service or visitation using the Personnel Information Exchange System (PIES).  An April 2009 PIES response indicated that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam, and the response stated that there were no records of exposure to herbicides.  

No service in or visitation to the Republic of Vietnam is noted in the Veteran's service records, including his personnel records.  A January 1970 airman performance report stated that the Veteran had performed temporary duty in direct support of the Southeast Asia mission.  To the extent that the Veteran was stationed in Southeast Asia during the Vietnam Era, he served in South Korea and Japan and could have lent support to the Southeast Asia Mission from these locations.  While he was awarded the Republic of Vietnam Gallantry Cross, as indicated on his DD-214, the criteria for receipt of this award do not include being physically present in the Republic of Vietnam and therefore this award in and of itself cannot establish qualifying service in the Republic of Vietnam.  The Veteran's service in South Korea and Japan would qualify him for this medal without ever setting foot within the borders of the Republic of Vietnam.

Moreover, while an examiner indicated in a March 1984 report of medical history that the Veteran was treated for gonorrhea in Vietnam in 1969, the Veteran recounted this treatment history many years after treatment was performed and could well have been mistaken as to the location of the treatment, especially in light of the fact that he served in South Korea and Japan.  

The Board acknowledges the Appellant's belief that the Veteran was exposed to Agent Orange while he served or visited the Republic of Vietnam; however, after considering the record as a whole, including the negative PIES responses and the Veteran's personnel file which is silent as to service in or visitation to Vietnam, the Board concludes that the evidence does not reflect that the Veteran had in-country service in or visitation to the Republic of Vietnam.  Therefore, service connection on a presumptive basis is not warranted for lung carcinoma because the Veteran does not have in-country service in or visitation to Vietnam. Finally, there is no probative evidence indicating that the Veteran was otherwise exposed to herbicide agents during his active military service.  

At the time of his death, the Veteran was not service-connected for any disability, and there is no indication in the record that any service-connected disability was related to the Veteran's military service.  As there is no indication in the record that the Veteran was receiving VA compensation for a service-connected disability rated totally disabling, the provisions of 38 U.S.C.A. § 1318 do not apply to the Appellant's claim.  Thus, the questions to be answered are whether the Veteran developed lung carcinoma during service, and whether his lung carcinoma was causally or etiologically related to service. 

The Veteran's service treatment records reveal several examinations, including an enlistment examination in March 1968 where the Veteran indicated a history of hay fever and shortness of breath.  The examiner indicated normal lungs and chest, but did note that the Veteran had previously had asthma.  A March 1968 note that accompanied this examination from a private doctor who treated the Veteran from birth stated that he did not have a history of asthma; however, he did have quite a few attacks of wheezing brought on my upper respiratory infections.  This private doctor also indicated that the Veteran had shortness of breath which the doctor attributed to the Veteran's weight.  

During a February 1976 periodic examination, the examiner indicated abnormal lungs and chest and noted the presence of abnormal breath sounds that were noted at the base of both lungs.  The examiner also noted that the Veteran smoked at least 1.5 packs of cigarettes per day and that he complained of productive cough in the mornings.  

In a March 1984 report of medical history, the Veteran indicated that he had a history of hay fever, but he denied shortness of breath, pain or pressure in chest, or chronic cough.  An examiner noted in a report of medical examination on the same date that the Veteran had a history of hay fever which was seasonal and for which he was using medication, and that his lungs and chest were normal. 

Moreover, his service treatment records reveal intermittent treatment for ailments associated with his upper respiratory system.  A treatment record from June 1972 showed that the Veteran complained of a chest cold with a cough that was productive of white sputum and the physician prescribed medication to treat this ailment.  Likewise, in September 1972, the Veteran complained of a cough and sore throat, and the physician found that he had wheezing in both lungs and that his rhonchi were diffuse.  The physician's impression was that the Veteran had asthma and an upper respiratory infection, and the physician prescribed him medication. 

Another physician noted that the Veteran had wheezing in the base of his lungs in June 1976.  This physician also noted that the Veteran smoked two packs of cigarettes per day.  The physician's impression was pharyngitis and chronic bronchiolitis due to smoking.  The Veteran confirmed his two packs per day and 14-year smoking history in a February 1983 hypertension assessment.  A treatment record from September 1983 showed that the Veteran had an upper respiratory infection and the physician prescribed medication to treat it.

A March 1984 pulmonary function test indicated normal results, and noted that the Veteran smoked two packs per day for 10 years.  In April 1985, the Veteran complained of a severe sore throat, cough, and generalized aches and pains, and the physician attempted to rule out pneumonia.  An emergency room note from the same date indicated that there were a few rales over the right upper base of the lungs, and the assessment was that the Veteran had pharyngitis and right lower lobe pneumonia.  Likewise, an x-ray from this date indicated that the Veteran had patchy infiltration in the right upper lung.  However, x-rays from February 1976 and June 1988 showed no significant abnormalities.  Also in June 1988, a  summary of care record indicated that the Veteran smoked 2.5 packs per day. 

The aforementioned evidence shows that although the Veteran complained of chest and lung-related symptoms, there is no indication in the record that he developed lung carcinoma during service.  In fact, the x-ray from June 1988 showed that his lungs expanded and were clear, the cardiomediastinal silhouette was normal, and that there were no significant abnormalities seen in the thorax.  In light of the fact that the service treatment records are silent on the presence of lung carcinoma and the fact that the death certificate indicated that the Veteran's lung carcinoma onset six months before his death, the Board finds that the Veteran did not sustain a disease or injury related to lung carcinoma in service, nor did lung carcinoma manifest during service.

Additionally, the medical evidence of record does not indicate that an injury or disease in service caused or contributed substantially or materially to the Veteran's death.  Following the June 2014 Board decision remanding this claim for additional evidentiary development, VA requested a medical opinion from a physician to determine whether it is at least as likely as not that the Veteran's lung cancer was causally related to his active duty service and whether it is at least as likely as not that a disability that originated in service contributed substantially or materially to cause the Veteran's death from lung cancer.  

After a thorough review and discussion of the claims file and the Veteran's history, a VA physician concluded in January 2015 that his lung cancer was not related to active duty service, to specifically include any pertinent symptoms, diagnoses, or findings documented during service.  This doctor reasoned that although the Veteran had episodes of wheezing in the setting of upper respiratory infections and was diagnosed and treated for an episode of pneumonia during service, his pulmonary function tests were normal and his chest x-ray at time of separation was normal.  After noting evidence of possible asthma during service, he indicated that there was no clear causal relationship between asthma and lung cancer according to medical literature.  Moreover, he opined that there was no history in the literature of pneumonia increasing the likelihood of developing lung cancer, although he noted that the presence of lung cancer increases the likelihood of developing pneumonia.  

Finally, after noting the Veteran's long history of smoking and the fact that the risk of developing lung cancer was 10 times higher for smokers than non-smokers, as noted in medical literature, this doctor concluded that the Veteran's death from lung cancer was at least as likely as not related to his history of smoking, and not related to active duty service, to specifically include the pertinent symptoms, diagnoses, or findings documented during service.  The Board notes that VA regulations and applicable law mandate that disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributed to a veteran's use of tobacco products during service for claims received by VA after June 9, 1998.  See 38 C.F.R. § 3.300(a) (2014).  The Appellant's claim for DIC was received by VA in December 2008, and thus, service connection based on tobacco use is not warranted in this case.  

While the Board acknowledges the Appellant's belief that the Veteran's lung carcinoma was related to his time in service, the Board concludes that the medical evidence of record is of greater probative value in determining the etiology of the Veteran's lung cancer.  The January 2015VA physician's opinions are competent and they are the most probative evidence on the issue of etiology for the lung cancer because of the physician's expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  Thus, the Board finds that the Veteran's lung carcinoma was not causally or etiologically related to active service.  

The Board notes that the Veteran's death certificate lists lung carcinoma as the immediate cause of death, and the Board finds it significant that the certificate reports that lung carcinoma onset six months prior to the Veteran's death.  Since the Veteran was not already service-connected for any disease or injury attributed as being the immediate cause of his death, and in lieu of the fact that the death certificate and the January 2015 VA physician attribute tobacco use to his death, the Board finds that an injury or disease in service did not cause or contribute substantially or materially to the Veteran's death. 

Thus, based on the forgoing, the Board concludes that a preponderance of the evidence is against service connection for the Veteran's cause of death.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Appellant in February 2009, prior to the initial adjudication of the claim on appeal.  Notice sent to the Appellant included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Appellant and what information and evidence would be obtained by VA.  The Appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a claimant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring the Veteran's service treatment and personnel records as well as records of any VA and private treatment.

The duty to assist was further satisfied by a January 2015 VA medical opinion provided by a VA physician who was provided the Veteran's claims file for review, analyzed the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and evidence that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death for additional development, including asking the Appellant to complete a release form or to provide the Veteran's medical records from Baylor All Saints Hospital in Fort, Worth, Texas, obtaining a VA medical opinion to determine whether a disability of service origin contributed substantially or materially to the Veteran's cause of death, and readjudicating the issue on appeal.  Accordingly, VA notified the Appellant of the need for a release form to ascertain the Veteran's medical records from Baylor All Saints Hospital and provided her with a release form in August 2014; however, the Appellant failed to respond to this notification and did not provide a release form or the medical records from Baylor All Saints Hospital.  

Furthermore, a VA physician provided a medical opinion as to whether a disability of service origin contributed substantially or materially to the Veteran's cause of death in January 2015, and the Appeals Management Center (AMC) issued a supplemental statement of the case in January 2015.  Therefore, the Board finds that there has been substantial compliance with its June 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


